Citation Nr: 1447695	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  10-32 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus, with hypertension and peripheral neuropathy of the bilateral upper and lower extremities, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972, and December 1972 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefit sought on appeal.  Jurisdiction of the Veteran's claims file has been subsequently transferred to the Nashville, Tennessee RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the August 2010 Substantive Appeal, the Veteran requested a videoconference hearing as to the claim of service connection for diabetes mellitus with associated disabilities.  Subsequently, the Veteran's claims file was transferred to two different ROs, and it does not appear that the Veteran has withdrawn his hearing request.  

In light of the above, the claim must be remanded either to schedule the Veteran for a videoconference hearing or to obtain an adequate statement from the Veteran withdrawing his hearing request.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing.  If he does not wish to have a hearing, the Veteran should be asked to submit a signed statement withdrawing the hearing request.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



